Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on July 2, 2021 & October 1, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-13, 15 & 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 11,114,530 B2. 

Claim 1 of the instant application is unpatentable over claims 1-3 of Patent No.: 11,114,530 B2.
Claim 2 of the instant application is unpatentable over claims 1-4 of Patent No.: 11,114,530 B2.
Claim 3 of the instant application is unpatentable over claims 1-5 of Patent No.: 11,114,530 B2.
Claim 4 of the instant application is unpatentable over claims 1-4 & 6 of Patent No.: 11,114,530 B2.
Claim 5 of the instant application is unpatentable over claims 1-4 & 7 of Patent No.: 11,114,530 B2.
Claim 6 of the instant application is unpatentable over claims 1-4 & 8 of Patent No.: 11,114,530 B2.
Claim 7 of the instant application is unpatentable over claims 1-3 & 9 of Patent No.: 11,114,530 B2.
Claim 8 of the instant application is unpatentable over claims 1-3 & 10 of Patent No.: 11,114,530 B2.
Claim 9 of the instant application is unpatentable over claims 1-3 & 10 of Patent No.: 11,114,530 B2.
Claim 10 of the instant application is unpatentable over claims 1-3 & 11 of Patent No.: 11,114,530 B2.
Claim 11 of the instant application is unpatentable over claims 1-3 & 12 of Patent No.: 11,114,530 B2.
Claim 12 of the instant application is unpatentable over claims 1-3 & 13 of Patent No.: 11,114,530 B2.
Claim 13 of the instant application is unpatentable over claims 1-3 & 14 of Patent No.: 11,114,530 B2.
Claim 15 of the instant application is unpatentable over claims 1-3 & 15 of Patent No.: 11,114,530 B2.
Claim 18 of the instant application is unpatentable over claims 18 of Patent No.: 11,114,530 B2.
Claim 19 of the instant application is unpatentable over claims 19 of Patent No.: 11,114,530 B2.
Claim 20 of the instant application is unpatentable over claims 20 of Patent No.: 11,114,530 B2.


1. 	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of Patent No.: 11,114,530 B2, as applied to claim 1, further in view of Pillarisetty et al. (Pub. No: WO 2017213659 A1).	

Regarding Claim 14, Patent No.: 11,114,530 B2, as applied to claim 1 does not explicitly disclose 	         										the quantum dot device, wherein:									the quantum dot device includes a plurality of gates arranged in a row above the quantum well stack, the row having a first end and an opposing second end,					the gate is one of a plurality of gates above the quantum well stack,				the quantum dot device further includes a first doped region in the quantum well stack below the first end of the row and a second doped region in the quantum well stack below the second end of the row, and										a portion of the quantum well stack under the row is continuous between the first doped region and the second doped region.
However, Pillarisetty et al. discloses				                        the quantum dot device, wherein:									the quantum dot device includes a plurality of gates arranged in a row above the quantum well stack, the row having a first end and an opposing second end (Par. 0033-0034; Fig. 2 – plurality of gates 106 & 108 are shown arranged in a row),			the gate is one of a plurality of gates above the quantum well stack (Par. 0033-0034; Fig. 2 – in light of DP rejection of claim 1),						the quantum dot device further includes a first doped region in the quantum well stack below the first end of the row and a second doped region in the quantum well stack below the second end of the row (Par. 0038-0042; Fig. 2 – doped region on the left end could be considered as the first doped region and doped region on the right end could be considered as the second doped region), and								a portion of the quantum well stack under the row is continuous between the first doped region and the second doped region (Par. 0038-0042; Fig. 2).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Pillarisetty et al.  to adapt the quantum dot device, wherein: the quantum dot device includes a plurality of gates arranged in a row above the quantum well stack of Patent No.: 11,114,530 B2, the row having a first end and an opposing second end,	the gate is one of a plurality of gates above the quantum well stack, the quantum dot device further includes a first doped region in the quantum well stack below the first end of the row and a second doped region in the quantum well stack below the second end of the row, and a portion of the quantum well stack under the row is continuous between the first doped region and the second doped region  in order to fabricate a functioning quantum computing device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-17 are rejected under 35 U.S.C. 103 as obvious over Pillarisetty et al. (Pub. No: WO 2017213659 A1) in view of Wild et al. (“Few electron double quantum dot in an isotopically purified 28Si quantum well” - 2012).

Regarding Claim 16, Pillarisetty et al. discloses a quantum dot device, comprising:									a quantum well stack (Par. 0022-0023; 0069; Figs. 1-9 & Figs. 26-35 - quantum well stack 146 (Fig. 4/29) including at least a quantum well layer 152 (Fig. 27/28); fins 104-1 and 104-2, each includes the quantum well stack and the quantum well layer; this prior art also teaches that the quantum well layer may be formed of intrinsic silicon or intrinsic germanium);		a plurality of gates arranged in a row above the quantum well stack, the row having a first end and an opposing second end (Par. 0033-0034; Fig. 2 – plurality of gates 106 & 108 are shown arranged in a row);										a first doped region in the quantum well stack below the first end of the row (Par. 0038-0042; Fig. 2 – doped region on the left end could be considered as the first doped region); and		a second doped region in the quantum well stack below the second end of the row (Par. 0038-0042; Fig. 2 – doped region on the right end could be considered as the second doped region), wherein:													a portion of the quantum well stack under the row is continuous between the first 	doped region and the second doped region, and the quantum well stack includes at least 	one of silicon and germanium  (Par. 0070; Figs. 1-9 & 26).						Pillarisetty et al. does not explicitly disclose				                       the quantum well stack includes at least one of silicon that includes 29Si in an amount less than 4 atomic-percent and germanium that includes 73Ge in an amount less than 7 atomic-percent.		However, Wild et al. implicitly teaches
the quantum well stack includes at least one of silicon that includes 29Si in an amount less than 4 atomic-percent and germanium that includes 73Ge in an amount less than 7 atomic-percent (Pages 1–2; this prior art teaches that the adverse impact from nuclear spins on electron spin coherence can be reduced in the Si material system (material of the quantum well layer of Pillarisetty et al. (Par. 0069-0070)) by means of isotopic enrichment of the 28Si, which has zero nuclear spin).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Wild et al. to adapt the quantum dot device, wherein the quantum well stack of Pillarisetty et al. includes at least one of silicon that includes 29Si in an amount less than 4 atomic-percent and germanium that includes 73Ge in an amount less than 7 atomic-percent in order to reduce the adverse impact from nuclear spins on electron spin coherence. 	
Regarding Claim 17, Pillarisetty et al., as applied to claim 16, discloses the quantum dot device, wherein no doped regions are included in the portion of the quantum well stack under the row between the first doped region and the second doped region (Par. 0038-0042; Fig. 2).


Claims 18-20 are rejected under 35 U.S.C. 103 as obvious over Pillarisetty et al. (Pub. No: WO 2017213659 A1) in view of Chung (“Silicon-Based Epitaxy by Chemical Vapor Deposition using Novel Precursor Neopentasilane” - 2012).
Regarding Claim 18, Pillarisetty et al. discloses a quantum dot device, comprising:									a quantum well stack including a quantum well layer (Par. 0022-0023; 0069; Figs. 1-9 & Figs. 26-35 - quantum well stack 146 (Fig. 4/29) including at least a quantum well layer 152 (Fig. 27/28); fins 104-1 and 104-2, each includes the quantum well stack and the quantum well layer; this prior art also teaches that the quantum well layer may be formed of intrinsic silicon or intrinsic germanium); 	and											a gate above the quantum well stack (Par. 0028 & 0033; Figs. 11-13 – gate dielectric 114, gate metal 110).												Pillarisetty et al. does not explicitly disclose				             wherein the quantum well layer includes at least one of zinc, cadmium, tellurium, selenium, sulfur, iron, lead, tin, and carbon.										Chung implicitly teaches				             		            wherein the quantum well layer includes at least one of zinc, cadmium, tellurium, selenium, sulfur, iron, lead, tin, and carbon (Page 32, Table 3.1.– this prior art teaches that even nominally undoped silicon layers contain some background impurities, such as carbon; this implies that if the quantum well layer is primarily formed of silicon, there will be some noticeable amount of carbon on it.											Pillarisetty et al. discloses the claimed invention except for the quantum dot device, comprising: wherein the quantum well layer includes at least one of zinc, cadmium, tellurium, selenium, sulfur, iron, lead, tin, and carbon. Chung teaches that it is known that even nominally undoped silicon layers contain certain background impurities such as carbon. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the quantum dot device comprising, a quantum well stack including a quantum well layer wherein the quantum well layer would include at least one of zinc, cadmium, tellurium, selenium, sulfur, iron, lead, tin, and carbon as background impurity.							
Regarding Claim 19, Pillarisetty et al., as applied to claim 18, at least implicitly discloses 	the quantum dot device, wherein: the quantum dot device is a quantum computing device that includes a quantum processing device and a non-quantum processing device,				the quantum processing device includes the quantum well stack and the gate (Par. 0022-0023; 0069 & 0155; Figs. 1-9 & Figs. 26-35 - quantum well stack 146 (Fig. 5/29) including at least a quantum well layer 152; gates 110 & 112), and						the non-quantum processing device is coupled to the quantum processing device and configured to control a voltage applied to the gate (Par. 0033, 0118 & 0155).
Regarding Claim 20, Pillarisetty et al., as applied to claim 19, at least implicitly discloses 	the quantum dot device, wherein the quantum computing device further includes a memory device to store data generated by one or more quantum dot formed in the quantum well stack during operation of the quantum processing device (Par. 0117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/05/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812